Citation Nr: 0917664	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  99-19 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for allergies.

4. Entitlement to service connection for hepatitis.

5. Entitlement to service connection for hemorrhoids.

6. Entitlement to service connection for epilepsy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to 
September 1975.  The record indicates that the Veteran is 
currently incarcerated by the State of Texas.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for diabetes mellitus, a back 
disability, hepatitis, hemorrhoids, allergies, and epilepsy.  
The RO issued a notice of the decision in July 1998, and the 
Veteran timely filed a Notice of Disagreement (NOD) that same 
month.  Subsequently, in July 1999 the RO provided a 
Statement of the Case (SOC), and thereafter, in September 
1999, the Veteran timely filed a substantive appeal.  The RO 
issued Supplemental Statements of the Case (SSOCs) in October 
1999 and October 2002.

On appeal in April 2004, the Board remanded the case for 
further development, to include seeking to obtain an alleged 
May 13, 2002 VA general medical examination report.  The 
Appeals Management Center (AMC) provided an SSOC in November 
2006.  Thereafter, in March 2007 the Board denied all of the 
Veteran's service connection claims.

The Veteran then timely appealed this adverse decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which vacated and remanded the decision in April 2008.  The 
Court stated that although the Board had explained that "'the 
claims file discloses no medical opinion that would suggest 
any link between the veteran's active service and any of the 
claimed disabilities at issue in this appeal,'" the absence 
of which would preclude service connection, the Court 
determined that "what the Board did not adequately discuss 
was VA's efforts to obtain the May 2002 general medical 
examination . . . instead observing only that the [RO] 
'apparently did not have such a report on record and instead 
supplied copies of the veteran's May 13, 2002 VA psychiatric 
examination report, chest X-ray report[,] and results from 
blood and urine tests.'"  The Court found that the Board did 
"not discuss any efforts on the part of the RO to obtain the 
general medical examination, nor does the record contain any 
indication that multiple efforts were made to obtain it . . . 
."  It therefore concluded that "[i]n the absence of any such 
evidence of efforts or notice of their continued futility, 
the Board failed to ensure compliance with the Secretary's 
duty to assist, constituting prejudicial error and requiring 
vacatur and remand."

In July 2008, the Board remanded the claim for further 
development, to include (1) making another attempt to obtain 
the May 13, 2002 VA general examination report, and (2) 
informing the Veteran if it was unable to obtain the report.  
In March 2009, the RO issued a deferred rating and provided a 
Supplemental Statement of the Case (SSOC).

The Veteran in an April 2009 correspondence contends that he 
previously requested that certain medical records be returned 
to him.  The Board refers this request to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the Veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the Veteran 
resulted.

2.  The evidence of record does not contain any indication of 
complaints of, diagnoses of or treatment for diabetes 
mellitus, a back disability, allergies, hepatitis, 
hemorrhoids or epilepsy during service or for many years 
thereafter; the record does not contain a current diagnosis 
of hemorrhoids or epilepsy; and no medical opinion links any 
of these claimed maladies to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated during 
active service, nor may diabetes be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

2.  A back disability was not incurred or aggravated during 
active service, nor may arthritis of the thoracic or lumbar 
spine be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

3.  Service connection for allergies is denied.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2008).

4.  Service connection for hepatitis, to include hepatitis C 
is denied.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2008).

5.  Service connection for claimed hemorrhoids is denied.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

6.  Service connection for claimed epilepsy is denied.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Remand Requirements

The Veteran and his representative offer contentions as to 
the absence of Stegall compliance, which concern the alleged 
May 13, 2002 general medical examination.  The Veteran in an 
April 2009 correspondence contends that a general medical 
examination was conducted in May 2002.  He states that "I 
was thourgly [sic] examined for diabetes, back disability, 
hepatitis, and a psychiatric evaluation was performed on me 
plus other examinations were performed by VA.  This[sic] 
records are lost the VA can't find them."  

The AMC/RO has undertaken numerous attempts to obtain the 
alleged May 13, 2002 VA general medical examination report.  
In April 2004 and May 2005, the AMC asked the RO to provide a 
copy of the Veteran's May 13, 2002 general medical 
examination.  The RO apparently did not have such a report on 
record and instead supplied copies of the Veteran's May 13, 
2002 VA psychiatric examination report, chest X-ray report 
and results from blood and urine tests.  In August 2008, the 
AMC again asked the RO to provide a copy of the Veteran's May 
13, 2002 general medical examination.  The AMC instructed the 
RO to provide a negative reply if it was unable to locate the 
report or determined that further attempts to locate the 
report would be futile.  The RO again provided a copy of the 
Veteran's May 13, 2002 psychiatric examination report.  In 
December 2008, the AMC sent the following correspondence to 
the RO:

Thank you for your response to the electronic 7131 
sent to you on 08/18/08.  In response, you provided 
a copy of the 05/13/02 Psychiatric Exam.  However, 
the July 2, 2008 BVA REMAND SPECIFICALLY REQEUSTS A 
COPY OF THE MAY 13, 2002 GENERAL MEDICAL 
EXAMINATION.  If the VA medical facility cannot 
locate said report or determines that further 
attempts to locate this record would be futile, IT 
MUST PROVIDE SUCH A NEGATIVE REPLY TO THE AMC/RO.

In December 2008, the RO send the AMC the following response:  
"There were no other records located for the period and no 
record of any other treatment for the period requested.  No 
other records exist."  The RO attached outpatient notes from 
May 13, 2002, which include a computer-generated patient 
profile for the time period of January 1980 to December 2008.  
The RO then issued a March 2009 deferred rating, which 
contains the following statement:

I have thoroughly searched the electronic records 
related to the general medical examination.  The 
only examination from the date in question May 
2002, is the mental examination, which was 
previously in the file and considered.  There is no 
evidence the veteran received a general medical 
examination.  I am unsure as to why we would have 
scheduled a general medical examination as the 
service medical records are completely negative for 
the claimed disabilities, and the veteran does not 
have any qualifying presumptive disabilities.

The Board has carefully reviewed the record in this case.  It 
appears that a May 13, 2002 general medical examination was 
scheduled.  See Patient Profile at 1 (reflecting a general 
medication examination appointment time).  However, an April 
2002 Examination Request establishes that the only 
examination the RO requested was for mental disorders.  In 
addition, there is nothing in the record to indicate that the 
examination was ever conducted.  The RO has repeatedly 
requested the alleged examination report from the Houston 
VAMC, and the responses indicate that no such document 
exists.  In view of the foregoing, the Board concludes that 
further efforts to locate any additional records relating to 
a May 13, 2002 general examination would be futile.

Also, the Veteran's representative contends that the AMC did 
not provide the Veteran with proper notice after receiving a 
negative response from the RO concerning the availability of 
the alleged May 13, 2002 general examination report.  
Specifically, he states that "[t]here is no evidence that the 
AMC notified the appellant as instructed."  April 2009 
Appellate Brief Presentation at 2.

The Board agrees that the Veteran was not provided with 
notice of the RO's inability to obtain the alleged May 13, 
2002 examination report.  However, the Board finds that any 
presumed prejudice has been rebutted.  In particular, the  
Veteran's allegations are reflective of his actual knowledge 
of the negative reply received in response to the RO's 
request.  In addition, the March 2009 SSOC clearly states 
that the RO requested the May 13, 2002 general medication 
examination, and that the Houston VAMC was unable to find any 
additional records.

Accordingly, the Board finds that the AMC/RO has 
substantially complied with the July 2008 Remand Order, and 
therefore it may proceed with its review of this appeal.  
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  The Board comments that the VCAA, enacted in November 
2000, has retroactive effect to claims, such as these, that 
were pending before VA or the Board prior to that date.  
Pelegrini v. Principi, 18 Vet. App. 112, 118 (2004) ("This 
Court consistently has applied the VCAA to cases pending 
before VA at the time of the VCAA's enactment"); see 66 Fed. 
Reg. 45620, 45629 (Aug. 29, 2001) (construing most VCAA 
provisions to apply "to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date"); see 
also Bernklau v. Principi, 291 F.3d 795, 806 & n.9 (Fed. Cir. 
2002) (recognizing provisions of 66 Fed. Reg. 45,629 (Aug. 
20, 2001) as permitting retroactive application of VCAA to 
claims pending before the Board at the time of VCAA's 
November 2000 enactment).  Accordingly, although the Veteran 
filed his claims that are the subject of this appeal in April 
1998 prior to the VCAA's enactment, provisions of this 
statute still apply.  In the instant case, the Board finds 
that VA fulfilled its duties to the Veteran under the VCAA.




a. Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2001 letter sent to the Veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473,  484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
This notice must also inform the Veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.  

The May 2001 letter from the RO satisfies these mandates.  It 
informed the Veteran about the type of evidence needed to 
support his service connection claims, namely, proof of: (a) 
an injury in military service or disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the Veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
Veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the Veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the Veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claims.  Although not 
required, an April 2004 AMC letter also specifically asked 
the Veteran to provide VA with any other supporting evidence 
or information in his possession.  

The RO did not provide notice of the Dingess requirements to 
the appellant.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

The Board finds that the presumption of prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.  As will be explained below in greater detail, the 
preponderance of the evidence is against the Veteran's 
claims; thus, any question as to the appropriate disability 
rating or effective date to be assigned is moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the Veteran prior to the 
June 1998 RO decision that is the subject of this appeal in 
its May 2001 and April 2004 letters.  Notwithstanding this 
belated notice, the Board determines that the AMC/RO cured 
this defect by providing this complete VCAA notice together 
with readjudication of the claims, as demonstrated by the 
November 2006 and March 2009 SSOCs.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  The Veteran thus was not prejudiced 
by any defect in timing, as "the purpose behind the notice 
has been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purposes of deciding his claims, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claims.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. 
§ 3.159(c)(4) require the Secretary to treat an examination 
or opinion as being necessary to make a decision on a claim 
if, taking into consideration all information and law or 
medical evidence (including statements of the veteran), there 
is "(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these 4 elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra; 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

As explained below, no competent evidence exists suggesting a 
possible nexus between the Veteran's claimed disabilities and 
any incident of service, nor is there any evidence indicating 
that the Veteran incurred the claimed disabilities during 
service or that they were aggravated thereby.  The service 
treatment records are negative for any pertinent abnormal 
findings and there are is no post-service medical or 
laboratory evidence showing any of the diseases at issue 
until many years post-service.  The Veteran has made no 
specific allegation regarding an in-service incident that led 
to his hepatitis C and no in-service risk factor is apparent 
in the service treatment records, other than pre-service 
tattoos.  The only risk factor apparent post-service is 
substance abuse reported in 1995.  Under such circumstances, 
VA has no duty to obtain a medical opinion.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003) (VA has no obligation to provide 
medical opinion pursuant to section 5103A(d) absent competent 
evidence that claimant's disability or symptoms are 
associated with service); see also Duenas v. Principi, 18 
Vet. App. 512, 516 (2005); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  Moreover, the Board finds that the 
evidence and information of record, in totality, provide the 
necessary information to decide the claims at issue in this 
appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.2 
(2008).

The Veteran in an April 2009 correspondence alleges that 
there are outstanding medical records that have not been 
obtained.  

In August 1998, the Veteran submitted medical records from 
Hightower Prison Unit.  In February 1999, the Veteran 
submitted medical records from Shoal Creek Hospital, where he 
was treated for drug and alcohol abuse.  In July 2001 and 
February 2002, the RO requested the Veteran's employee 
records from Abbott Laboratories, where he worked from 1982 
to 1995.  In February 2002, the RO received records from 
Abbott Laboratories for the time period from June 1989 to 
March 1994.  A December 2001 Report of Contact document 
indicates that a representative from Round Rock Medical 
Center had indicated that it did not possess any medical 
treatment records for the Veteran after a search by name, 
social security number and date of birth. 

In 2005, the AMC made numerous attempts to acquire additional 
medical records on behalf of the Veteran from other sources.  
In May 2005, it requested medical records from Seton Shoal 
Creek Hospital for a period spanning April 1995 to present, 
but a June 2005 letter from this facility indicates that it 
had no records for the Veteran.  The AMC at this time also 
again requested medical records from Abbott Laboratories from 
January 1982 through December 1995, but received no 
additional reply.  In May 2005, the AMC also requested 
relevant medical records from Hightower Medical Department.  
The AMC received medical records spanning August 1997 through 
October 2005.  In September 2005, the AMC made a second 
request for pertinent medical records from this facility, but 
received no response.  Also in September 2005, the AMC 
informed the Veteran that it had requested relevant records 
from Seton Shoal Creek Hospital, but had received a negative 
reply for any such records, and that it had also solicited 
records from Hightower Medical Department and Round Rock 
Medical Center.

In January 2006, the AMC asked the Veteran to provide the 
entire name and mailing address of the Round Rock Hospital.  
The Veteran replied that same month with an authorization and 
consent to release of information for VA to obtain such 
records, but he provided an incomplete address for this 
facility.  In April 2006, the AMC again asked the Veteran to 
provide a complete address for Round Rock Hospital, but it 
received no reply to this inquiry.  Thereafter, the Veteran 
indicated that he had no further evidence or information to 
substantiate his claims and that he wished for the AMC to 
render a decision on his claims as soon as possible.

The Board finds that through multiple requests, it appears 
that the AMC/RO has obtained the Veteran's complete, or 
substantially complete, treatment records from various 
private providers covering approximately a 15-year period.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Finally, the Veteran contends that he should be permitted to 
testify at a hearing.  An April 2009 correspondence contains 
the following statement:  "The VA claimed that I refused to 
show up to a hearing.  That is not true.  I was never 
notified and I ain't very difficult to be found."  The 
Veteran initially requested a hearing in the September 1999 
Form 9.  In October 1999, the RO advised the Veteran of his 
hearing options.  By a correspondence dated January 2003, the 
RO informed the Veteran and his representative that a 
personal hearing before a member of the Board had been 
scheduled at the local RO for February 2003.  The Veteran 
failed to appear at the scheduled time, and no request for 
postponement was received.  

The Veteran is currently incarcerated.  The duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement; as such 
individuals are entitled to the same care and consideration 
given their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  However, the Court has held that VA is not 
authorized by statute or regulation to subpoena the warden of 
a correctional facility and direct the release of the Veteran 
from that facility.  See Bolton v. Brown, 8 Vet. App. 185, 
191 (1995).  The Board conducts hearings in Washington, D.C. 
and at VA field offices.  In this case, a Board hearing at 
either location is not possible.  There is no indication the 
prison will transport the Veteran to the RO for a hearing.  
Because the Veteran is not in a position to attend a hearing 
at a VA facility due to his continuing incarceration, a 
hearing cannot be arranged.  For the foregoing reasons, it is 
not prejudicial to the Veteran for the Board to decide this 
appeal.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

III. Analysis of the Merits of the Claims

a. Law and Regulations

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 




b. Factual Background 

The Veteran's April 1974 Report of Medical Examination for 
Enlistment contains a completely normal clinical evaluation 
of all systems.  In his accompanying Report of Medical 
History, the Veteran conveyed that he was in good health and 
he complained of no maladies.

The Chronological Records of Medical Care contained in the 
claims file reflect only that the Veteran complained of 
insomnia in November 1974 and December 1974.

The Veteran's September 1975 Report of Medical Examination 
for Separation similarly contains a completely normal 
clinical evaluation of all systems, except for defective 
distant vision uncorrected.  This document otherwise noted 
"[n]o significant history" of health problems.  The Veteran's 
DD-214 Form indicates that he served as a machine gunner 
during service.

A June 1989 and a July 1990 Employee Health Service Pass from 
Abbott Laboratories indicates that the Veteran had back pain 
and a minor back strain.  He was instructed not to perform 
lifting.

June and July 1991 private Medical Treatment Records indicate 
that the Veteran complained of a back injury and back pain 
that commenced approximately May 1991 on the job.  A March 
1994 note conveys that the Veteran felt a "quivering" 
sensation in his back. 

An April 1995 private medical report from Shoal Creek 
Hospital indicates that the Veteran was hospitalized for a 
psychiatric disorder.  At this time, lab testing revealed 
elevated liver function tests, etiology undetermined, but 
possibly related to his substance abuse.

A July 1997 Department of Corrections Report of Physical 
Examination reveals that the Veteran had a history of asthma 
and a back injury.  The Veteran was negative for any 
hemorrhoids.

October 1997, December 1997, January 1998 and April 1998 
Department of Corrections medical notes indicate that the 
Veteran complained of chronic low back pain.

An October 1998 medical record from the Texas Department of 
Corrections indicates that the Veteran had a 20-year history 
of smoking and asthma.  It was recommended that he undergo a 
formal pulmonary function test.

In his September 1999 substantive appeal, the Veteran claimed 
that he had diabetes mellitus and hepatitis symptoms during 
service as well as allergies since childhood, which his 
active service aggravated.  He also claimed that he had a 
seizure and hemorrhoids during service, which he never 
reported.

In a December 1999 letter, the Veteran claimed that he was 
diagnosed with hepatitis C in approximately April 1995.

In a January 2002 Statement in Support of Claim, the Veteran 
indicated that he injured his back and received treatment for 
it and for his claimed allergies from Abbott Laboratories 
between 1982 and 1995.

A May 2002 VA psychiatric medical examination report notes a 
history of allergies, diabetes mellitus, and hepatitis C.

Medical records from Hightower Medical Department, spanning 
August 1997 through October 2005, reveal that the Veteran 
took various medications, to include benadryl, aspirin and 
Maalox.  In August 1997, it was first observed that the 
Veteran had diabetes mellitus and carried hepatitis C, and in 
March 2001 it was observed that the Veteran had a back 
disorder (not otherwise specified) and no known allergies.  
These records reflect that he had insulin-dependent diabetes 
mellitus, as of March 2002.  




c. Discussion 

The Board determines that the evidence of record 
preponderates against all of the Veteran's service connection 
claims.  Significantly, the Veteran's service medical records 
are completely devoid of any complaints of, treatment for or 
diagnosis of diabetes mellitus, epilepsy, a back disorder, 
allergies, hepatitis C and hemorrhoids.  He received a 
completely normal clinical evaluation of all systems upon his 
April 1974 induction as well as upon his September 1975 
discharge from service (save defective distance vision 
uncorrected).  The absence of evidence during service of any 
of the above maladies weighs against the Veteran's claims.

Further weighing against the Veteran's claims is the fact 
that the record does not contain any current or previous 
diagnosis of hemorrhoids or epilepsy.  In fact, a July 1997 
Department of Corrections Report of Physical Examination 
explicitly determined that no hemorrhoids existed.  Without a 
current diagnosis of these disabilities, these service 
connection claims cannot succeed.

In addition, of the Veteran's currently diagnosed illnesses, 
namely, hepatitis C, diabetes mellitus, a back disorder and 
possibly allergies, none of these disabilities was diagnosed 
until many years post-service and well after any applicable 
presumptive period for such disabilities.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not been diagnosed with the malady or maladies at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  Even when construing the benefit of the 
doubt in the Veteran's favor, the record reflects at best 
that the Veteran, at the very earliest, was possibly first 
diagnosed with hepatitis C in 1995, some 20 years after his 
discharge; with a back disability in 1989, some 14 years 
post-discharge; diabetes mellitus in 1997, approximately 22 
years after separation; and possibly allergies as early as 
1982, some 7 years after service.  In any of these 
circumstances, the Veteran's diagnoses fall well after his 
active service and outside of any applicable presumptive 
period for chronic diseases under 38 C.F.R. §§ 3.307 and 
3.309.  An absence of relevant evidence for such duration 
weighs thus against the Veteran's claims of service 
connection.  Maxson, supra.

The Board takes judicial notice that there were no effective 
tests for the presence of hepatitis C until the 1990's and 
that there may be a long latency period between exposure and 
clinical symptoms of that disease, in this case, the only 
risk factor apparent at the time of service is tattoos, which 
were administered prior to service.  The Veteran has made no 
specific allegation of an in-service cause or risk factor for 
hepatitis C, none is apparent in the record, and the only 
risk factor apparent after service is a post-service history 
of substance abuse, reported in 1995 when elevated liver 
enzymes were first noted.

Finally, the claims file discloses no medical opinion that 
would suggest any link between the Veteran's active service 
and any of the claimed disabilities at issue in this appeal.  
Absent such a nexus, service connection may not be 
established.

IV. Conclusion 

For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.




ORDER

Service connection for diabetes mellitus is denied.

Service connection for a back disability is denied.

Service connection for allergies is denied.

Service connection for hepatitis is denied.

Service connection for hemorrhoids is denied.

Service connection for epilepsy is denied.




____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


